DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-9, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BESBES et al. (US Patent Application Publication 2016/0282017, hereinafter referred to as BESBES). 
As to claim 1, BESBES teaches 1. A thermal interface material comprising: polar nanoparticles embedded in one or more carrier materials, wherein the polar nanoparticles have: a diameter of approximately 50 - 60 nanometers or less; and near-field radiative coupling between the polar nanoparticles. [¶0026; 0030]
As to claim 2, BESBES teaches 2. The thermal interface material of claim 1, wherein: the polar nanoparticles support surface phonon polaritons; and the near-field radiative coupling is surface phonon polariton coupling. [¶0055]
As to claim 3, BESBES teaches 3. The thermal interface material of claim 2, wherein a carrier dielectric constant of the one or more carrier materials is tuned for generation of the surface phonon polaritons. [¶0055]
As to claim 4, BESBES teaches 4. The thermal interface material of claim 2, wherein the carrier dielectric constant has similar dielectric properties to the polar nanoparticles. [¶0056]
As to claim 6, BESBES teaches 6. The thermal interface material of claim 1, wherein the polar nanoparticles are tightly packed in the one or more carrier materials. [Fig.2]
As to claim 8, BESBES teaches 8. The thermal interface material of claim 1, wherein the one or more carrier materials have a refractive index between 1.35 to 3.0. [¶0075]
As to claim 9, BESBES teaches 9. The thermal interface material of claim 8, wherein the one or more carrier materials have a refractive index between 1.4 to 1.6. [¶0075]
As to claim 18, BESBES teaches 18. An article of manufacture comprising a thermal interface material, the thermal interface material comprising: polar nanoparticles embedded in one or more carrier materials, wherein the polar nanoparticles have: a diameter of approximately 50- 60 nanometers or less; and near-field radiative coupling between the polar nanoparticles. [¶0026; 0030]
As to claim 19, BESBES teaches 19. The article of manufacture of claim 18, wherein: the polar nanoparticles support surface phonon polaritons; and the near-field radiative coupling is surface phonon polariton coupling. [¶0055]

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claim 5, 7, 10-13, 15-17, 20 rejected under 35 U.S.C. 103(a) as being unpatentable over BESBES in view of Rykaczewski et al. (U.S. Patent Application Publication 2019/0181069, hereinafter referred to as Rykaczewski).
As to claim 5, BESBES may not explicitly teach 5. The thermal interface material of claim 1, wherein the polar nanoparticles are SiO2 nanoparticles.
Rykaczewski teaches this limitation [¶0021]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of BESBES and Rykaczewski to “use suitable non-reactive solid solutes include thermally conductive non-metallic particles such alumina, silica, Si, SiC, BN, and C (graphite, graphene, nanotubes, diamond)" in BESBES according to Rykaczewski, for the further advantage of “utilizing known material for a known a non-corrosive thermal interface material”.
As to claim 7, BESBES and Rykaczewski teach 7. The thermal interface material of claim 1, wherein the one or more carrier materials comprise at least one of: polymer oils, polymer matrices, low melting point waxes, and organic polymers. [¶0021 Rykaczewski]
As to claim 10, BESBES and Rykaczewski teach 10. The thermal interface material of claim 1, wherein the one or more carrier materials comprise at least one of: silicone oil, glycerol, propylene glycol, mineral oils, essential oils, synthetic oils, vacuum pump fluids, vacuum pump contact lubricants, and hydrocarbon based waxes. [¶0022 Rykaczewski]
As to claim 11, BESBES and Rykaczewski teach 11. A process of forming a thermal interface, the process comprising: obtaining polar nanoparticles having a 
As to claim 12, BESBES and Rykaczewski teach 12. The process of claim 11, wherein: the polar nanoparticles support surface phonon polaritons; and the near-field radiative coupling is surface phonon polariton coupling.   [BESBES ¶0055]
As to claim 13, BESBES and Rykaczewski teach 13. The process of claim 11, wherein the polar nanoparticles are SiO2 nanoparticles. [Rykaczewski ¶0021]
As to claim 15, BESBES and Rykaczewski teach 15. The process of claim 11, wherein the one or more carrier materials comprise at least one of: polymer oils, polymer matrices, low melting point waxes, and organic polymers. [¶0021 Rykaczewski]
As to claim 16, BESBES and Rykaczewski teach 16. The process of claim 15, wherein the one or more carrier materials comprise at least the polymer oil, further comprising: adding a cross-linking agent to the polymer oil. [¶0022 Rykaczewski]
As to claim 17, BESBES and Rykaczewski teach 17. The process of claim 11, wherein the first electronics component and the second electronics component are part of at least one of: a high-power dissipated system, LEDs, data centers, and high heat flux systems. [¶0004 Rykaczewski]
As to claim 20, BESBES and Rykaczewski teach 20. The article of manufacture of claim 18, wherein the polar nanoparticles are SiO2 nanoparticles. [Rykaczewski ¶0021]
4.	Claim 14 rejected under 35 U.S.C. 103(a) as being unpatentable over BESBES in view of Rykaczewski further in view of Tonapi et al. (U.S. Patent Application Publication 2005/0045855, hereinafter referred to as Tonapi).
As to claim 14, BESBES and Rykaczewski may not teach 14. The process of claim 11, wherein an application method for the applying the thermal interface material is selected from a group consisting of dispense, screen printing, and stenciling. [¶0055]
Tonapi teaches this limitation [¶0052]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of BESBES and Rykaczewski and Tonapi for the further advantage of “utilizing known method known in the art”.


Conclusion
Claims 1-20 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816